Citation Nr: 0700799	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis.

2.  Entitlement to service connection for mycoplasmal 
infection.

3.  Entitlement to service connection for myalgic 
encephalomyelitis.

4.  Entitlement to service connection for fibromyalgia, 
muscle pain, spasms, and twitching, secondary to undiagnosed 
illness.  

5.  Entitlement to service connection for joint pain 
secondary to undiagnosed illness.

6.  Entitlement to service connection for rheumatoid 
arthritis.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
digestive condition, to include gastroesophageal reflux 
disease, weight loss, loss of appetite, and vomiting, 
secondary to undiagnosed illness.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, to include scoliosis.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
and fatigue secondary to undiagnosed illness.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
problems and chest pain secondary to undiagnosed illness.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory illness secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel





INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.  He also had service in the Army reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  However, upon review of the record, and as 
discussed below, the Board also concludes that some of these 
issues are on appeal from a January 2000 rating decision.

In the January 2000 rating decision, the RO, among other 
things, denied the veteran's claims for service connection 
for skin rash, digestive condition, respiratory condition, 
and sleep/fatigue disorder, secondary to undiagnosed illness.  
In a July 2000 letter, the veteran requested that his claim 
be reconsidered.  Although he stated that he wanted  
reconsideration, when viewed in the context of the entire 
letter, it amounts to a notice of disagreement.  Further, 
there was a prior final denial (in 1997) on the above issues.  
Regardless, the July 2000 letter constitutes a notice of 
disagreement.  Thus, the issues pertaining to service 
connection for a gastrointestinal disorder, a respiratory 
disorder, and sleep/fatigue disorder, are here on appeal from 
the January 2000 rating decision, even though they were also 
addressed again in the 2002 rating decision.  With respect to 
the issue pertaining to service connection for a skin 
disorder, the Board does not yet have jurisdiction over that 
claim, since the RO never issued a statement of the case in 
response to the July 2000 document.  

The Board notes that the RO has combined the issues 
pertaining to entitlement to service connection for 
rheumatoid arthritis and a back disorder, and determined that 
no new and material evidence had been submitted.  However, 
while the issue of service connection for a back disorder was 
previously addressed in a November 2000 rating decision, 
entitlement to service connection for rheumatoid arthritis 
has not.  Thus, the Board has restated these issues on the 
title page to more accurately reflect the status of the 
issues on appeal.  

The veteran requested a hearing before a Veterans Law Judge, 
and such a hearing was scheduled for July 2006.  He did not 
report for the scheduled hearing, so his request is 
considered withdrawn.

In a June 2002 letter, the RO requested that the veteran 
support his claim for pension by providing, among other 
things, evidence of qualifying income and net worth.  This 
evidence was not submitted by the appellant.  Thus, it 
appears that the claim was abandoned.  In any event, he has 
been awarded individual unemployability, which, in general, 
would entitle him to a higher monthly payment.  Thus, this 
matter will not be further addressed.  

In June 2002, the appellant raised a claim of entitlement to 
an increased rating for headaches.  This issue has not yet 
been addressed by the RO and is REFERRED for any appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously mentioned, the appellant has expressed 
disagreement with the RO's January 2000 rating decision with 
regard to the denial of service connection for a skin 
disorder.  A Statement of the Case has not yet been issued.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c) (2005)) and 
requires further action.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2005).  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.

A VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, dated in September 1999, indicates 
that the veteran received treatment at the VA Medical Center 
(VAMC) in Marion, Illinois, in 1997, 1998, and 1999.  The 
claims file currently contains VA treatment records from June 
1994 to May 1997 and from August 2000 to July 2002.  The RO 
should ensure that any outstanding records from May 1997 to 
August 2000 and from July 2002 to present are obtained and 
associated with the claims file.

The evidence of record includes a July 1999 letter from the 
Social Security Administration (SSA), which indicates that 
the veteran was denied SSA benefits.  This letter makes 
reference to certain medical reports.  The RO should ensure 
that any SSA records, including the medical evidence, are 
obtained and associated with the claim file (if available).
  
The veteran has reported that he received pertinent medical 
treatment while serving in the Army reserves.  Though his 
reserve records were requested in July 1997, there does not 
appear to have been a reply.  The RO should thus ensure that 
any service medical records from the veteran's service in the 
reserves are obtained and associated with the claims file.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notices sent to the veteran are inadequate.  
Specifically, it is noted that the veteran was not advised of 
the need to submit new and material evidence with regard to 
the claims for which there was a prior final rating decision.  
In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue an appropriate 
statement of the case in the matter of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
skin disorder.  See above discussion 
concerning July 2000 NOD to January 2000 
rating decision.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005). Then, only if the 
appeal is timely perfected, the issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The RO is to send the veteran 
appropriate notice in accordance with the 
VCAA, to include notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
In providing the notice required under 
Kent, supra, the RO should look to the 
1997 rating decision for the skin, 
digestive, sleep/fatigue, heart, and 
respiratory claims, and to the November 
2000 rating decision for the back claim.

3.  Any outstanding VA treatment records 
from the VAMC in Marion, Illinois, for 
the period from May 1997 to August 2000 
and from July 2002 to present should be 
obtained and associated with the claims 
file.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  The RO should take the appropriate 
steps to obtain the veteran's records for 
any time served in the reserves.  This 
should include his service medical 
records.  All efforts to obtain service 
records should be fully documented, and 
if records are not available, a negative 
response must be provided.  

5.  The RO should take the appropriate 
measures to obtain the veteran's SSA 
records, to include any accompanying 
medical records, and associated them with 
the claims file.  All efforts to obtain 
SSA records should be fully documented, 
and is records are not available, a 
negative response must be provided.  

6.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


